                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANICQUA APONTE,                                      CIVIL ACTION
              Plaintiff,

             v.

POTTSTOWN SCHOOL DISTRICT,                             NO. 18-3199
             Defendant.

                                       ORDER

      AND NOW, this 27th day of February, 2020, upon consideration of Defendant’s Motion

for Judgment on the Administrative Record and for Summary Judgment (ECF Nos. 80, 81, 87 &

88) and Plaintiff’s response thereto (ECF No. 86), IT IS HEREBY ORDERED that

Defendant’s motion is GRANTED.

      The Clerk of Court SHALL CLOSE this case.



                                                BY THE COURT:


                                                /s/Wendy Beetlestone, J.
                                                _______________________________
                                                WENDY BEETLESTONE, J.
